Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 24,
2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-01010-CV


                           RON VILOTTI, Appellant

                                        V.

FIDELITY NATIONAL TITLE INSURANCE COMPANY AND CHICAGO
                TITLE COMPANY, Appellees

                     On Appeal from the 240th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 11-DCV-192096


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 5, 2013. On June 16,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                     PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.